                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                                 5:18CV91-GCM

JULIE KENNEDY PERRY,                )
      Plaintiff,                    )
                                    )
vs.                                 )                     ORDER
                                    )
NANCY A. BERRYHILL, Commissioner )
of Social Security,                 )
       Defendant.                   )
____________________________________)

        This matter is before the Court upon both the Plaintiff and Defendant’s Motions for
Summary Judgment. The Court held a hearing in this matter on May 3, 2019. For the reasons
stated in the hearing,
        IT IS THEREFORE ORDERED THAT the Plaintiff’s Motion for Summary Judgment is
hereby DENIED and the Commissioner’s Motion for Summary Judgment is hereby GRANTED.



                                         Signed: May 3, 2019
